Citation Nr: 0501950	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  02-17 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability.  

2.  Entitlement to service connection for a respiratory 
disorder, asserted to be secondary to exposure to asbestos, 
cement powder, or Sarabond.  

3.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from May 1975 to 
April 1978 and from September 1979 to October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

New And Material Evidence To Reopen A Previously Denied Claim 
For Service Connection For A Low Back Disability

At the July 2004 VA spine examination, the veteran reported 
that, immediately after his discharge from service in 1983, 
he received back treatment from a chiropractor in Fort Walton 
Beach.  In January 1986, he had referenced medical care at 
the Johnson Chiropractic Clinic in Niceville, Florida between 
1984 and 1985.  No attempt has been made to obtain copies of 
records of any such early post-service private treatment that 
the veteran may have received for his low back.  A remand of 
this claim is necessary, therefore, to give the RO an 
opportunity to procure any such available documents and to 
associate them with the veteran's claims folder.  

Service Connection For A Respiratory Disorder, Asserted To Be 
Secondary To Exposure To Asbestos, Cement Powder, Or Sarabond

Service medical records reflect treatment for musculoskeletal 
pain in January 1980, a possible allergy versus a viral 
infection in November 1980, pleuritis of the right side and 
an acute viral syndrome in December 1980, pleuritis in March 
1981, and possible old pleura scarring and thickening (with a 
follow-up evaluation reflecting residuals of a rib fracture) 
in April 1981.  Complaints included dyspnea, a constant dull 
ache in the posterior portion of the chest inferior to the 
scapula which increased to a sharp pain upon deep inhalation, 
trouble breathing later in the day and evening, coughing, 
congestion, and a history of right scapular discomfort.  

At an August 2000 VA outpatient treatment session, the 
veteran complained of shortness of breath and wheezing and 
that he was exposed to asbestos aboard the ship to which he 
was assigned between 1979 and 1983.  Physical examination 
demonstrated lungs that were clear to auscultation, even and 
regular respiration, and a symmetrical chest.  The examiner 
did not diagnose a respiratory disorder.  

Pulmonary function tests completed in October 2000 reflected 
moderate restriction before broncodilators as well as severe 
restrictions after broncodilators.  Subsequent VA medical 
records indicate continued complaints of dyspnea and back 
pain between November 2000 and September 2002.  

The Board acknowledges that, during service -- specifically 
in December 1982 and February 1983 asbestos surveillance 
questionnaires -- the veteran indicated that he had not been 
exposed to asbestos.  Throughout the current appeal, however, 
he has asserted that, during his active military duty, he was 
exposed to asbestos while serving aboard naval vessels and to 
Sarabond (a powder substance used in bricks and cement) while 
living and sleeping with concrete items in buildings.  In 
this regard, the Board notes that service personnel records 
contained in the claims folder indicate that the veteran 
served as a driver and gunner during his first period of 
active military duty (with the United States Army) and as a 
hull technician during his second period of active military 
duty (with the United States Navy).  

Further review of the claims folder indicates that the 
veteran has not been given a VA pulmonary examination during 
the current appeal.  In statements dated in October 2004 and 
December 2004, the veteran's representative noted this fact 
and asked that the Board remand the veteran's respiratory 
claim for such an evaluation.  In particular, the 
representative asked that the VA examination include an 
opinion from the examiner regarding the etiology of any 
diagnosed respiratory disorder.  


The Board agrees.  Specifically, the Board finds that a VA 
pulmonary examination which can determine the nature, extent, 
and etiology of any diagnosed respiratory disorder is 
necessary in the present case in light of the in-service 
complaints of breathing trouble, coughing, and chest pain and 
medical assessments of musculoskeletal pain (including 
residuals of a rib fracture), pleuritis, and acute viral 
syndrome as well as post-service complaints of shortness of 
breath and wheezing and pulmonary function findings of 
moderate restriction before broncodilators and severe 
restrictions after broncodilators.  

Service Connection For PTSD

Throughout the current appeal, the veteran has asserted that, 
while serving on active military duty in Lebanon, he 
participated in the removal of the enemy from Beirut.  During 
that time, he was exposed to hostile gun fire and "witnessed 
the dead and blownup" as well as grave registration of the 
dead.  

Service medical records from both of the veteran's period of 
active military duty are negative for complaints of, 
treatment for, or findings of a psychiatric disability, to 
include PTSD.  Specifically, the separation examinations 
conducted in December 1977 and July 1983 determined that the 
veteran's psychiatric system was normal.  

In a January 2002 statement, medical personnel noted that, 
for the past 10 years, the veteran has attended monthly group 
therapy sessions for his chronic PTSD.  According to this 
document, the veteran has this disorder as a result of 
traumatic experiences he underwent in the military, including 
his participation in the removal of the enemy from Beirut, 
Lebanon; his exposure to hostile gun fire; and his witnessing 
of dead people, body parts, grave registration of the dead.  

Service personnel records included in the claims folder 
indicate that, during the veteran's second period of active 
military duty, he served aboard the USS Hermitage (LSD 34) as 
a hull technician.  He received the Navy Unit Commendation 
Medal as well as the Navy Expeditionary Medal for his service 
in Lebanon.  Specifically, the Navy Unit Commendation Medal 
was awarded to the veteran for his participation in a 
"flawless landing from the sea into the port of Beirut, 
Lebanon" and in "the evacuation of 6,436 PLO and Syrian 
combatants."  

Significantly, however, a complete and thorough review of the 
claims folder indicates that the RO has not attempted to 
verify the veteran's purported in-service stressors with the 
United States Army Services Center for Research of United 
Records (USASCRUR).  Furthermore, no attempt appears to have 
been made to obtain records of post-service psychiatric 
treatment that he may have received or to schedule him for a 
pertinent VA examination to determine the nature, extent, and 
etiology of any PTSD that he may have.  

In statements dated in October 2004 and December 2004, the 
veteran's representative noted these deficiencies.  The Board 
agrees that, in light of the veteran's contentions, his 
service personnel records, and a post-service diagnosis of 
PTSD, a remand is necessary to accord the veteran another 
opportunity to provide more specific information regarding 
his purported in-service stressors (to include, for example, 
the names of the servicemen whose deaths that he witnessed as 
well as the times and places of their deaths) and to allow 
the RO an opportunity to attempt to verify these stressors 
with the USASCRUR.  If deemed necessary, the veteran should 
then be accorded a relevant VA examination to determine the 
nature, extent, and etiology of any PTSD that he may have.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who rendered low back, 
respiratory, and psychiatric treatment to 
him since his separation from service in 
October 1983.  The Board is particularly 
interested in records of private 
chiropractic treatment that he received 
on his low back since October 1983.  
After furnishing the veteran the 
appropriate release forms where 
necessary, the RO should obtain legible 
copies of the complete clinical records 
from each health care provider identified 
by the veteran.  All available reports 
not previously obtained should be 
associated with the veteran's claims 
folder.  

2.  The RO should also procure copies of 
all records of low back, respiratory, and 
psychiatric treatment that the veteran 
has received at the VA Outpatient Clinic 
in Pensacola, Florida since his 
separation from service in October 1983.  
All available reports not previously 
obtained should be associated with the 
veteran's claims folder.  

3.  The RO should also contact the 
veteran and ask him to provide as 
specific information as possible 
regarding his purported in-service 
stressors, including corroborative 
evidence of their existence or sufficient 
detail, including dates, his military 
unit(s) and duty assignment(s), pertinent 
locations, and the names of fellow 
service person(s) involved.  

4.  Based on information in the veteran's 
statements (including statements received 
in October 2000 and February 2001 and any 
received pursuant to paragraph 3 of this 
Remand), the RO should ask the USASCRUR 
to provide information to corroborate the 
veteran's claimed in-service stressors.  
The USASCRUR's response should be 
included in the claims folder.  If 
USASCRUR is not asked for stressor 
verification, the reason(s) for not 
asking for stressor verification (e.g., 
insufficient information for stressor 
verification) should be documented in the 
veteran's claims folder. 

5.  The RO should then make a specific 
determination whether the veteran was 
exposed to combat and/or stressor(s) in 
service and, if so, the nature of the 
specific stressor(s).  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record.   

6.  If the RO determines that the veteran 
was exposed to stressor(s) in service, it 
should then schedule the veteran for a VA 
examination to determine whether he meets 
the diagnostic criteria for PTSD, based 
on the verified stressor(s).  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

The RO should inform the examiner that 
only a stressor(s) which has (have) been 
verified may be used as a basis for a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the examiner should specify which 
stressor(s) was (were) used as the basis 
for the diagnosis, whether the stressors 
found to be established by the record 
were sufficient to produce a diagnosis of 
PTSD, and whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record.  

7.  The RO should schedule the veteran 
for an examination to determine the 
nature, extent, and etiology of any 
respiratory disorder that he may have.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent respiratory pathology found 
on examination should be noted in the 
examination report.  For each diagnosis, 
the examiner should express an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
respiratory disorder is associated with 
the veteran's active military service, 
including the in-service episodes of 
treatment for musculoskeletal pain 
(including residuals of a rib fracture), 
pleuritis, and acute viral syndrome.  

8.  The RO should then re-adjudicate the 
issues on appeal.  If the decisions 
remain in any way adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



